                Case 20-12456-JTD     Doc 1496      Filed 07/02/21    Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


    In re:                                        Chapter 11

    RTI HOLDING COMPANY, LLC,                     Case No.: 20-12456 (JTD)
    et al., 1
                                                  Jointly Administered

                              Debtors.            Hearing Date: August 3, 2021 at 3:00 p.m. (ET)
                                                  Obj. Deadline: July 26, 2021 at 5:00 p.m. (ET)



                   NOTICE OF ADJOURNED HEARING CONCERNING
             MOTION OF GOLDMAN SACHS SPECIALITY LENDING GROUP, L.P.
                        TO ENFORCE CONFIRMATION ORDER

                 PLEASE TAKE NOTICE that on June 22, 2021, Goldman Sachs Specialty

Lending Group, L.P. (“GSSLG”) filed the Motion to Enforce Confirmation Order (the “Motion”)


1
        The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax
identification number are as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc.
(5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of Carroll County, LLC (8836); RT
Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096);
RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT
Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant
Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan
Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC
(7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant Holdings, LLC
(7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC
(2817); RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida
Franchise, LP (3535); RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010);
RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC (6082); RT West Palm
Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194);
Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke
City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc.
(5432). The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.

                                              -1-
             Case 20-12456-JTD        Doc 1496       Filed 07/02/21   Page 2 of 3




[Docket No. 1465], seeking to enforce the Findings of Fact, Conclusions of Law, and Order

Confirming the Debtors’ Second Amended Chapter 11 Plan, as Modified [Docket No. 1144] (the

“Confirmation Order”), confirming the Debtors’ Second Amended Chapter 11 Plan, as Modified

[Docket No. 1135] (the “Plan”) against BNA Associates, LLC (“BNA Associates”), with the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor,

Wilmington, Delaware 19801 (the “Bankruptcy Court”).

              PLEASE TAKE FURTHER NOTICE that, when GSSLP filed the Motion, any

objections by BNA Associates were required to be filed with the Bankruptcy Court on or before

July 6, 2021 at 5:00 p.m. prevailing Eastern Time.

              PLEASE TAKE FURTHER NOTICE THAT THE HEARING FOR RELIEF

ON THE MOTION HAS BEEN ADJOURNED TO AUGUST 3, 2021 AT 3:00 P.M.

PREVAILING EASTERN TIME BEFORE THE HONORABLE JOHN T. DORSEY, UNITED

STATES BANKRUPTCY COURT JUDGE, AT THE UNITED STATES BANKRUPTCY

COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET, 5TH FLOOR,

COURTROOM NO. 5, WILMINGTON, DELAWARE 19801.

              PLEASE TAKE FURTHER NOTICE THAT ANY OBJECTIONS BY BNA

ASSOCIATES ARE NOW REQUIRED TO BE FILED WITH THE BANKRUPTCY COURT

ON OR BEFORE JULY 26, 2021 AT 5:00 P.M. PREVAILING EASTERN TIME.




                                              -2-
         Case 20-12456-JTD   Doc 1496   Filed 07/02/21   Page 3 of 3



Dated:   July 2, 2021           /s/ John M. Seaman
                                John M. Seaman (#3868)
                                ABRAMS & BAYLISS LLP
                                20 Montchanin Road, Suite 200
                                Wilmington, Delaware 19807
                                Telephone: (302) 778-1000
                                Facsimile: (302) 778-1001
                                Email: seaman@abramsbayliss.com


                                /s/ Jane VanLare
                                Sean A. O’Neal
                                Jane VanLare
                                CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                One Liberty Plaza
                                New York, New York 10006
                                Telephone: (212) 225-2000
                                Facsimile: (212) 225-3999


                                Counsel to Goldman Sachs Specialty Lending
                                Group, L.P.




                                  -3-
